I concur in the majority's analysis and disposition of appellant's first and second assignments of error.
I concur in the majority's decision to overrule appellant's third assignment of error because the rule expressly permits the court to award costs to the party other than the prevailing party. Unlike the trial court and the majority, I find appellant was the prevailing party.
I further concur in the majority's disposition of Erie's cross-appeal but would do so for the reasons I expressed in my dissent in Wayne Mutual Insurance Company v. Burge (July 10, 1995), Stark County Appeal No. 95CA0011, unreported.
                             ________________________________ JUDGE WILLIAM B. HOFFMAN